

Exhibit 10.1

AMENDMENT NO. 2 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 2 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of January 20, 2015, and is entered into by and among
PARK-OHIO INDUSTRIES, INC. ("Company"), RB&W CORPORATION OF CANADA ("Canadian
Borrower"), the EX-IM BORROWERS party to the Credit Agreement (as hereinafter
defined), the other Loan Parties party to the Credit Agreement, the lenders
party to the Credit Agreement (the "Lenders"), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent"), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, and J.P.
MORGAN EUROPE LIMITED, as European Agent.
W I T N E S S E T H:
WHEREAS, the Borrowers, the other Loan Parties, the lenders from time to time
party thereto (the "Lenders") and the Administrative Agent are parties to that
certain Sixth Amended and Restated Credit Agreement dated as of July 31, 2014
(as amended, modified and supplemented from time to time, the "Credit
Agreement"; capitalized terms not otherwise defined herein have the definitions
provided therefor in the Credit Agreement);
WHEREAS, pursuant to Section 2.01(e)(iii) of the Credit Agreement, after the
First Amendment Effective Date but on or prior to January 9, 2015, the Term
Lenders agreed to make certain Second Additional Term Loans to the Company in an
aggregate amount not to exceed $10,000,000 subject to the terms and conditions
set forth therein;
WHEREAS, on December 31, 2014, the Term Lenders made Second Additional Term
Loans to the Company in an aggregate amount equal to $3,872,800.00 pursuant to
Section 2.01(e)(iii) of the Credit Agreement, such that, after giving effect to
such Second Additional Term Loans, the aggregate amount of unfunded Commitments
in respect of the Second Additional Term Loans as of the date hereof is
$6,127,200.00;
WHEREAS, the Borrowers have requested that the Agents and the Lenders amend the
Credit Agreement to allow for multiple draws of the Second Additional Term Loans
that may be made to the Company pursuant to Section 2.01(e)(iii) of the Credit
Agreement and extend the deadline for all Second Additional Term Loans from
January 9, 2015 to February 28, 2015, but otherwise acknowledge and agree that
any additional Second Additional Term Loans shall be subject to all other terms
and conditions set forth in the Credit Agreement; and
WHEREAS, the Agents and the Lenders have agreed to such amendments, subject to
the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Subject to the satisfaction of the conditions set forth in
Section 2 below, and in reliance on the representations set forth in Section 3
below, the Credit Agreement is hereby amended with retroactive effect as of
January 9, 2015 as follows:
(a)    Section 2.01(e)(iii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:




--------------------------------------------------------------------------------



Exhibit 10.1

(iii)    After the First Amendment Effective Date but on or prior to February
28, 2015, subject to the receipt by the Administrative Agent of one or more
Equipment appraisals in form and substance reasonably satisfactory to the
Administrative Agent and subject to the other terms and conditions set forth
herein, each Term Lender severally (and not jointly) agrees to make one or more
additional term loans to the Company in an aggregate principal amount for all
Term Lenders up to the lesser of (i) $10,000,000 and (ii) an amount such that,
after giving effect to all such additional term loans, the aggregate principal
amount of all Term Loans outstanding is greater than or equal to the Fixed Asset
Loanable Value (as determined by the most recent Equipment appraisals obtained
by the Administrative Agent after the First Amendment Effective Date) (any such
additional term loans, the "Second Additional Term Loans"; the Existing Term
Loans, the First Additional Term Loan and the Second Additional Term Loans are
collectively, the "Term Loans") in an amount equal to such Lender's Term Loan
Commitment; provided, that, for the avoidance of doubt, in no event shall the
aggregate principal amount of Term Loans exceed $35,000,000 after giving effect
to all Second Additional Term Loans. As of January 20, 2015, the Term Lenders
have made Second Additional Term Loans to the Company pursuant to this Section
2.01(e)(iii) in an aggregate principal amount equal to $3,872,800.00 and the
aggregate amount of unfunded Commitments in respect of the Second Additional
Term Loan is $6,127,200.00.
(b)    Section 2.09(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    The Commitment of the Term Lenders to (i) make the Existing Term Loans
terminated concurrently with the making of the Existing Term Loan under the
Existing Credit Agreement, (ii) make the First Additional Term Loans shall
terminate concurrently with the making of the First Additional Term Loans on the
First Amendment Effective Date and (iii) make the Second Additional Term Loans
shall terminate on the earlier of (A) the making of all available Second
Additional Term Loans and (B) 5:00 p.m., Chicago time, on February 28, 2015.
Unless previously terminated, (i) the Ex-Im Revolving Subcommitments shall
terminate on the Commitment Termination Date (as defined in the Fast Track Loan
Agreement), and (ii) all other Commitments shall terminate on the Maturity Date.
(c)    Section 2.10(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(e)    The Company shall repay the Term Loans in quarterly installments on the
first Business Day of each calendar quarter hereafter, commencing on April 1,
2015, in a principal amount equal to 1/28 of the aggregate principal amount of
Term Loans outstanding on February 28, 2015 (after giving effect to the making
of any Second Additional Term Loans on such date, if any), as adjusted from time
to time pursuant to Section 2.11(f). To the extent not previously paid, all
unpaid Term Loans shall be paid in full in cash by the Company on the Maturity
Date.
2.    Conditions to Effectiveness. The effectiveness of this Consent is subject
to the following conditions precedent, each to be in form and substance
satisfactory to Administrative Agent: (a) Administrative Agent shall have
received a fully executed copy of this Consent executed by the Loan Parties and
Required Lenders; and (b) no Default or Event of Default shall have occurred and
be continuing.

-2-

--------------------------------------------------------------------------------



Exhibit 10.1

3.    Representations and Warranties. To induce the Agents and Lenders to enter
into this Amendment, each of the Loan Parties represent and warrant to the
Agents and Lenders that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered such Loan Party;
(b)    each of the representations and warranties set forth in Article V of the
Credit Agreement, are true and correct in all material respects as of the date
hereof (except to the extent they relate to an earlier date, in which case they
shall have been true and correct in all material respects as of such earlier
date);
(c)    the transactions contemplated by this Amendment (i) are permitted under
the 2011 Indenture and the 2011 Senior Notes and (ii) will not result in any
Event of Default (as defined in the 2011 Indenture) or Default (as defined in
the 2011 Indenture) under the 2011 Indenture, the 2011 Senior Notes or any
agreement executed by any Loan Party in connection therewith; and
(d)    no Default or Event of Default has occurred and is continuing.
4.    Acknowledgment of Loan Guarantor. Each Loan Guarantor hereby acknowledges
that Borrowers, Administrative Agent and Lenders have amended the Credit
Agreement by this Amendment, and such Loan Guarantor acknowledges that
Administrative Agent and Lenders would not amend the Credit Agreement in the
absence of the agreements of such Loan Guarantor contained herein. Each Loan
Guarantor hereby approves of and consents to the Amendment, agrees that its
obligations under the Loan Guaranty and the other Loan Documents to which it is
a party shall not be diminished as a result of the execution of the Amendment,
and confirms that the Loan Guaranty and all other Loan Documents to which it is
a party are in full force and effect.
5.    Release. In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party hereby
releases and forever discharges Administrative Agent and each Lender and their
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively "Claims"), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Amendment including, but not limited to, any Claims involving the
extension of credit under or administration of this Amendment, the Credit
Agreement or the Loan Documents, as each may be amended, the Indebtedness
incurred by Borrowers or any other transactions evidenced by this Amendment, the
Credit Agreement or the Loan Documents.
6.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
8.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., "pdf") transmission of executed signature

-3-

--------------------------------------------------------------------------------



Exhibit 10.1

pages hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.
9.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.
10.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the state of Ohio, without regard to conflict of laws principles
that would require the application of laws other than those of the state of
Ohio. Whenever possible each provision of this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
[Signature Page Follows]



-4-

--------------------------------------------------------------------------------



Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W CORPORATION OF CANADA 

 
By  /s/ Robert D. Vilsack    
   Name: Robert D. Vilsack 
   Title: Secretary
 
EX-IM BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By  /s/ Robert D. Vilsack    
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO MAGNETHERMIC CORPORATION 

 
By  /s/ Robert D. Vilsack    
   Name: Robert D. Vilsack 
   Title: Secretary


Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



OTHER DOMESTIC LOAN PARTIES:
AJAX TOCCO MAGNETHERMIC CORPORATION
ATBD, INC.
AUTOFORM TOOL & MANUFACTURING, LLC
BATES RUBBER, INC.
BLUE FALCON TRAVEL, INC.
COLUMBIA NUT & BOLT LLC
CONTROL TRANSFORMER, INC.
ELASTOMEROS TECNICOS MOLDEADOS, INC.
EP CLEVELAND HOLDINGS, INC.
EP CLEVELAND, INC.
EP REALTY HOLDINGS, INC.
FECO, INC.
FLUID ROUTING KOREA HOLDING INC.
FLUID ROUTING SOLUTIONS, LLC
GATEWAY INDUSTRIAL SUPPLY LLC
GENERAL ALUMINUM MFG. COMPANY
INDUCTION MANAGEMENT SERVICES, LLC
INTEGRATED HOLDING COMPANY
INTEGRATED LOGISTICS HOLDING COMPANY
INTEGRATED LOGISTICS SOLUTIONS, INC.






LEWIS & PARK SCREW & BOLT COMPANY
PARK-OHIO FORGED & MACHINED PRODUCTS LLC
PARK-OHIO INDUSTRIES TREASURY COMPANY, INC.
PARK-OHIO PRODUCTS, INC.
PHARMACEUTICAL LOGISTICS, INC.
PHARMACY WHOLESALE LOGISTICS, INC.
P-O REALTY LLC
PRECISION MACHINING CONNECTION LLC
RB&W MANUFACTURING LLC
RED BIRD, INC.
SNOW DRAGON LLC
ST HOLDING CORP.
STMX, INC.
SUMMERSPACE, INC.
SUPPLY TECHNOLOGIES LLC
THE AJAX MANUFACTURING COMPANY
THE CLANCY BING COMPANY
TOCCO, INC.
TW MANUFACTURING CO.
WB&R ACQUISITION COMPANY, INC.
Each By /s/ Robert D. Vilsack   
   Name: Robert D. Vilsack 
   Title: Secretary






Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
POVI L.L.C.
By: Integrated Logistics Holding Company
Its: Member




By  /s/ Robert D. Vilsack    
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W LTD.
By: Integrated Logistics Holding Company
Its: Sole Member




By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





 
OTHER CANADIAN LOAN PARTIES:
 
AJAX TOCCO MAGNETHERMIC CANADA LIMITED 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES COMPANY OF CANADA
 
 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
JPMORGAN CHASE BANK, N.A., individually as Administrative Agent, as Domestic
Issuing Bank, as Ex-Im Issuing Bank, as Ex-Im Revolving Lender, as Domestic
Swingline Lender and as a Lender 

 
By /s/ Michael P. Gutia      
   Name: Michael P. Guita
   Title: Authorized Officer
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, as Canadian
Issuing Bank, as Canadian Swingline Lender and as a Lender 

 
By /s/ Auggie Marchetti     
   Name: Auggie Marchetti 
   Title: Authorized Officer
 
J.P. MORGAN EUROPE LIMITED, as European Agent, as European Issuing Bank, as
European Swingline Lender and as a European Revolving Lender 

 
By /s/ Matthew Sparkes      
   Name: Matthew Sparkes
   Title: Vice President




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By /s/ Matthew Kasper      
   Name: Matthew Kasper
   Title: Vice President
U.S. BANK NATIONAL ASSOCIATION, Canada Branch, as a Canadian Revolving Lender 

 
By /s/ John P. Rehob      
   Name: John P. Rehob
   Title: Principal Officer




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By /s/ John Wenzinger      
   Name: John Wenzinger
   Title: Vice President
PNC BANK CANADA BRANCH, as a Canadian Revolving Lender 

 
By /s/ Robert Fasken      
   Name: Robert Fasken
   Title: Vice President




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
CIIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance Inc., F/K/A RBS
BUSINESS CAPITAL a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A., as a Lender, a Canadian Revolving Lender and a European
Revolving Lender 

 
By  /s/ James G. Zambrosky     
   Name: James Zambrosky
   Title: Vice President




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
KEYBANK NATIONAL ASSOCIATION, as a Lender, a Canadian Revolving Lender and a
European Revolving Lender 

 
By  /s/ John P. Dunn     
   Name: John P. Dunn
   Title: Vice President




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender 

 
By /s/ Wayne A. Suprano, Jr.      
   Name: Wayne A. Suprano, Jr.
   Title: Vice President/Portfolio Manager




Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.1



 
THE HUNTINGTON NATIONAL BANK, as a Lender 

 
By /s/ Paul Weybrecht      
   Name: Paul Weybrecht
   Title: Vice President






Signature Page to Amendment No. 2 to Sixth Amended and Restated Credit Agreement